         Case 17-51882-CSS         Doc 344-1      Filed 07/07/20     Page 1 of 1




                             CERTIFICATE OF SERVICE

       I, Timothy P. Cairns, hereby certify that on July 7, 2020, I caused the foregoing

Appendix and Declaration of Jeffrey J. Zeiger in Support of the Reply in Support of the

Paragon Litigation Trust’s Motion In Limine to Preclude Testimony from Daniel Olivares

to be served on the following parties by electronic mail.

       Anthony W. Clark
       Stephen J. Della Penna
       Skadden, Arps, Slate, Meagher & Flom LLP
       One Rodney Square
       P.O. Box 636
       Wilmington, Delaware 19899-0636
       Telephone: (302) 651-3000
       Facsimile: (302) 651-3001

       George A. Zimmerman
       Lauren E. Aguiar
       Four Times Square
       New York, New York 10036-6522
       Telephone: (212) 735-3000
       Facsimile: (212) 735-2000

       Wallis M. Hampton
       1000 Louisiana Street, Suite 6800
       Houston, Texas 77002-5026
       Telephone: (713) 655-5116
       Facsimile: (713) 483-9116



                                             /s/ Timothy P. Cairns
                                             Timothy P. Cairns
